DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over CN 104009158 to Park et al. in view of Admitted Prior Art, henceforth referred to as APA.
Regarding claims 1 and 21, Park et al. teach a semiconductor substrate and method having a bond pad, the bond pad comprising a layer of an aluminum alloy having a chemical composition comprising: at least one of Ag with the balance being at least Al and incidental impurities. See translation, “According to at least one example embodiment, the metal line (not shown) and the pads (not shown) formed on the semiconductor substrate 210. In order to reduce signal delay, metal wire and the bonding pad can be made of a low resistance metal such as aluminum (Al), copper (Cu), silver (Ag), and alloys thereof, but is not limited thereto.” 

	Park et al. do not explicitly teach a balance including incidental impurities. APA teach that alloys having a balance of incidental impurities is widely used in the art (¶ [0002]). It would have been obvious to one of ordinary skill in the art to use a bond pad chemical composition that is widely used in the art since it has been shown to have good processability and high structural uniformity.
	Regarding claims 2 and 22, Park et al. teach a bond pad and method wherein the chemical composition further comprises Cu.
	Regarding claim 4, Park et al. teach a bond pad, wherein the aluminum alloy has a main alloying element comprising a main alloying element selected from the group consisting of Cu, and wherein if the main alloying element is Cu, the chemical composition further comprises Ag. 
	Park et al. and APA do not explicitly teach the chemical composition of at least 0.3% by weight of Ag. It would have been obvious to one of ordinary skill in the art to arrive at the ideal concentration of Ag through obvious and routine experimentation since Park et al. does not provide the concentration desired. Moreover, an alloying element would typically include a weight that is greater than 0.3%.
	Regarding claim 5, Park and APA do not teach a bond pad with a thickness of at least 1 micron. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to find the optimal dimensions of the bond pad through obvious and routine experimentation since it is desirable to make a bond pad that is mechanically and structurally sound.
Claims 1 – 3, 5, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2020/0203566 to Lee et al. in view of APA
Regarding claims 1, 3 and 21 Lee et al. teach a method and semiconductor substrate (3111) having a bond pad (3172), the bond pad comprising a layer of an aluminum alloy having a chemical composition comprising: at least one of Zn, Mg, Ti and/or Ag (¶ [0378]).
Lee et al. do not explicitly teach the chemical composition of at least 0.3% by weight of Zn, Mg, Ti and/ or Ag. It would have been obvious to one of ordinary skill in the art to arrive at the ideal concentration of the alloying element through obvious and routine experimentation since Lee et al. does not provide the concentration desired. Moreover, an alloying element would typically include a weight that is greater than 0.3%.
Lee et al. do not explicitly teach a balance including incidental impurities. APA teach that alloys having a balance of incidental impurities is widely used in the art (¶ [0002]). It would have been obvious to one of ordinary skill in the art to use a bond pad chemical composition that is widely used in the art since it has been shown to have good processability and high structural uniformity.
Regarding claims 2 and 22, Lee et al. do not teach a method and bond pad, wherein the chemical composition further comprises Cu and/or Si. APA teaches a bond pad wherein the chemical composition further comprises Cu and/or Si. (¶ [0002]). It would have been obvious to one of ordinary skill in the art to use a bond pad chemical composition that is widely used in the art since it has been shown to have good processability and high structural uniformity.
	Regarding claim 5, Lee et al. do not teach a bond pad, wherein the bond pad has a thickness of at least 1 µ. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to find the optimal dimensions of the bond pad through obvious and routine experimentation since it is desirable to make a bond pad that is mechanically and structurally sound.
Response to Arguments
Applicant's arguments filed January 11, 2022 with respect to the rejections under 35 U.S.C §103 have been fully considered but they are not persuasive.
at least Al. Moreover, Park et al. explicitly discloses a layer of an aluminum alloy having a chemical composition comprising: at least one of Zn, Mg, Ti and/or Ag (¶ [0378]), in other words, an Ag alloy that has a balance of at least Al. Although AlSiCu is not claimed, as pointed on in APA, it is widely used and accordingly well suited for use in the pad of Park et al., particularly since the bond pad has not been limited to the listed materials.
Applicant argues that Park et al. teach an Ag alloy, but does not teach silver, with the balance being at least Al. Examiner respectfully disagrees. Park et al. teach “. . . the bonding pad can be made of a low resistance metal such as aluminum (Al), copper (Cu), silver (Ag), and alloys thereof, but is not limited thereto. An alloy of silver and aluminum would be considered an alloy of silver with the balance being at least aluminum, depending on the percentages of each element.
Applicant argues that it would not have been obvious to arrive at the ideal concentration of Zn, Mg, Ti and/or Ag. Applicant relies on In re Kubin, to support an argument that the prior art of record does not render a claim obvious where only general guidance is given. In this case, the Court found that the Board did not err in finding appellants’ claims obvious. In re Kubin at 1361. Moreover, in Kubin, the Court agreed that the claimed discovery of DNA molecules encoding a protein was obvious. Id. at 1352. Such a finding was based on the cumulative work of Valiante and Sambrook that disclosed the general teaching of obtaining DNA and protein sequences. Id. at 1354. Here, Park et al. teaches much more than general guidance, but the actual desired elements. An alloy containing less than 0.3% of an element could not be called an alloy of that element. This would be an incidental quantity. However, since Park necessarily have to arrive at the ideal quantity by routine experimentation. 
Applicant’s arguments, see page 6, filed January 11, 2022, with respect to the rejections under 35 U.S.C. §112(b) have been fully considered and are persuasive.  The rejections of claims 1 – 22 under 35 U.S.C. §112(b) has been withdrawn. 
Allowable Subject Matter
Claims 2 and 6 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W OWENS whose telephone number is (571)272-1662. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS W. OWENS
Primary Patent Examiner
Art Unit 2814



/DOUGLAS W OWENS/Primary Patent Examiner, Art Unit 2814